SECONDARY BATTERY INCLUDING INSULATION MEMBER HAVING MULTIPLE THICKNESSES
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
 
Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. 
Claims 1-15, 17, 19 and 23-25 are pending, wherein claims 15, 17 and 19 were previously withdrawn, and claims 1, 15, 19 and 25 have been amended. Claims 1-14 and 23-25 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 1-10, 14 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 6632538 B1, hereafter Yamazaki). 
Regarding claim 1, Yamazaki teaches a battery (e.g., 50, See at least Title and Abstract) comprising:
an electrode assembly (See 50a, inside of the battery case 51 of battery packet 50 in Figs. 5 and 55, for example);
a case (51) accommodating the electrode assembly (See at least Figs. 5 and 55, for example);
a lead member (59 or 60) extending from the electrode assembly to outside of the case (See at least Fig. 55c); and

    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    561
    972
    media_image2.png
    Greyscale

an insulation member (insulation film layer 92 in combination with a portion of resin layer 3) at least partially covering the lead member (59 or 60, See the annotated Fig. 55), the insulation member having an exterior portion that is located outside the case and an interior portion that is located inside the case, wherein the interior portion has a first thickness (t1), and wherein the exterior portion of the insulation member includes a first part extending outwardly from the interior portion and having the first thickness and a second part extending outwardly from the first part and having a second thickness (t2) less than the first thickness (t1) (See the annotated Figs. above).
Yamazaki teach a battery packet (50), but does not appear to expressly teach a secondary battery. However, one of ordinary skill in the art would readily appreciate the configuration of Yamazaki’s battery packet applies to a secondary battery.


    PNG
    media_image3.png
    720
    1280
    media_image3.png
    Greyscale


Regarding claim 2, Yamazaki teaches the secondary battery of claim 1,
wherein the first portion is exposed from the second portion and forms an outer end (See the annotated Fig. 55c, below),
wherein the second portion does not extend to the outer end of the first portion, and wherein the second portion is shorter than the first portion (See the annotated Fig. 55c, below),

wherein the second part extends from the part of the first portion (See the annotated Fig. 55c, below and above).

    PNG
    media_image4.png
    568
    960
    media_image4.png
    Greyscale



Regarding claim 3, Yamazaki teaches the secondary battery of claim 2, wherein the second portion is thicker than the first portion (See Fig. 55c).
Regarding claim 4, Yamazaki teaches the secondary battery of claim 3, wherein the second portion is wider than the first portion (See, e.g., Fig. 55b).
Regarding claim 5, Yamazaki teaches the secondary battery of claim 4, wherein the first portion is wider than the lead member (See, e.g., Fig. 55b).
claim 6, Yamazaki teaches the secondary battery of claim 2, wherein the first and second portions comprise substantially the same insulative material, such as acid-denatured polyolefin resin (See Abstract and column 78, lines 37-47). The term “substantially” has been interpreted according to the meanings provided in the specification.
Regarding claim 7, Yamazaki teaches the secondary battery of claim 6, wherein the first and second portions are integrally formed into a single piece (See at least Fig. 55).
Regarding claim 9, Yamazaki teaches the secondary battery of claim 2, wherein the second portion extends at least to a terrace of the case through which the lead member extends outward (See at least Fig. 55).
Regarding claim 10, Yamazaki teaches the secondary battery of claim 1, wherein the interior portion has a first width (e.g., the width of 3 inside the case, see Fig. 55), wherein at least part of the exterior portion (e.g., the width of 92 outside the case) has a second width less than the first width (Fig. 55).
Regarding claim 14, Yamazaki teaches the secondary battery of claim 1, wherein the case comprises a flexible pouch (See, at least, column 7, lines 35-41).
Regarding claim 24, Yamazaki teaches the secondary battery of claim 1, wherein the first portion is longer than the second portion (See the annotated Fig. 55 in the rejection of claim 1, as well as 112 rejection).
Regarding claim 25, Yamazaki teaches the secondary battery of claim 1, wherein each of the first and second portions has an inner end arranged inside the case, and wherein the inner end of the first portion is aligned with the inner end of the second portion in a depth dimension of the case (See the annotated Fig. 55, below).

    PNG
    media_image5.png
    720
    1280
    media_image5.png
    Greyscale

Claims 11-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, as applied to claim 1 above, and further in view of Lee et al. (US 20100047687 A1, hereafter Lee).
Regarding claims 11-13, Yamazaki teaches the secondary battery of claim 1, wherein the lead member (59 or 60 extends to the outside of the case (51) through a terrace of the case (see the annotated Fig. 55 of Yamazaki). Yamazaki does not teach the lead member extending to the outside of the case is bent back and electrically connected to a circuit board disposed on and in parallel with the terrace. However, this configuration is not patentably distinguishable, because it is known in numerous prior arts. For instance, Lee (See Figs.) discloses a similar secondary battery to the claimed, wherein a lead member (300) extending to the outside of a battery case (20) is bent back and electrically connected to a protection circuit module (PCM, 700) disposed on and in parallel with a terrace of the case (See the annotated Fig. 7). This 


    PNG
    media_image6.png
    490
    872
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed the teachings of Lee to modify Yamazaki such that the Yamazaki’s lead member extending to the outside of the case is bent back toward the terrace and electrically connected to a PCM (reading on a circuit board as claimed) disposed on and in parallel with the terrace of the case, in order to minimize the volume of the secondary battery by maximally utilizing the empty space of the pouch-shaped secondary battery (at least [0022], [0044], Lee). In addition, the use of known technique to improve similar devices (methods, or products) in the same way would be prima facie obvious (MPEP § 2143). In the instant case, one of ordinary skill in the art would readily appreciate that applying Lee’s teachings to Ahn would yield predictable results, as claimed.
claim 23, Yamazaki in view of Lee teaches the secondary battery of claim 11, but fails to teach the circuit board is arranged between the lead member and the terrace of the case. However, mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. The mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). One of ordinary skill in the art would readily arrange the circuit board to be between the lead member and the terrace of the case.

Response to Arguments
Applicant's arguments filed on January 11, 2021 have been fully considered but they are not persuasive.
In response to the Applicant’s arguments that “the combination of the cited references fails to teach at least “the entirety of the second portion of the insulation member is arranged outside the electrode assembly so as to be spaced apart from the electrode assembly”, etc., it is respectfully noted that the current Office action has clarified that 50a, which is inside the case 51 of the battery packet 50, is considered to read on the electrode assembly as claimed. Clearly, the entirety of the second portion (as indicated in the annotated Fig. 55c) of the insulation member is arranged outside the electrode assembly (50a) so as to be spaced apart from the electrode assembly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHONGQING WEI/Primary Examiner, Art Unit 1727